Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 10-19 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 202 757.6, filed on February 21, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/052675, filed on February 02, 2018.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/21/2019 and 10/06/2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation “Reducing at least one of horizontal or vertical positional tolerances of said contact wires” in lines 6-7. However, it is unclear how a “tolerance” of a horizontal or vertical position can be reduced. The examiner suggests modifying “tolerances” to read “displacements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “said support cables or said contact wires having at least one of reduced cross-sections or increased longitudinal tensile forces” in claim 10, lines 13-14. It is unclear what the cross-sections are reduced relative to, or what amount the cross sections are reduced by. It is also unclear what the “longitudinal tensile forces” are increased relative to, or what the force values are. There is no reference in the specification to which these expressions relate. As a result, the claimed subject matter is not clearly defined. 

The recitation of "reduced working range" in claims 13-16 is a relative term which renders the claims indefinite.  The term "reduced working range" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses that “A working range of a conventional pantograph in a conventional electrified transport system should be assumed as a comparison variable for the reduced working range.” However, it is also unclear what the working range of a “conventional pantograph” entails, as no range values are provided by the applicant. As a result, the claimed subject matter is not clearly defined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doughty et al. (GB 2170160 A, provided by examiner).
Regarding claim 10, Doughty teaches (Fig. 1-2 and 7): An electrified road transport system (Fig. 7), comprising: at least one electrified transport vehicle having a pantograph (page 7, lines 5-9); and a contact line system (Fig. 7) having a plurality of masts (125) and overhead lines (111, 112) suspended on said masts (125), said overhead lines including support cables (112) and contact wires (111) suspended on said support cables (through flexible ties 165); said contact line system having structural modifications for reducing at least one of horizontal or vertical positional tolerances of said contact wires (page 7, lines 42-63), said structural modifications including: masts (125) or cantilevers (126) of said masts and section separators (134) fastened directly to said masts (125) or said cantilevers (126); and said overhead lines (111, 112) being skewed in at least one of straight section segments or curves (Fig. 1-2 shows a straight section segment); and at least one of said support cables (112) or said contact wires (111) having at least one of reduced cross-sections or increased longitudinal tensile forces (page 7, lines 42-58). 
The section separators are given their broadest reasonable interpretation and have been construed as the arm 134 of Doughty, having at its inner end an electric insulator 164 (page 10, lines 89-92). The arm 134 is fastened directly to the cantilever (126) and separates the contact wire (111) into sections.  
Regarding claim 11, Doughty teaches the elements of claim 10, as stated above. Doughty further teaches (Fig. 1-2 and 7): said structural modifications include at least one of: additional line feeders on said masts or two-span anchoring devices (9) without parallel spans (Fig. 1-2).
Regarding claim 12, Doughty teaches the elements of claim 11, as stated above. Doughty further teaches (Fig. 1-2 and 7): said section segments with skewed overhead lines (7) (Fig. 1-2) have mast distances (distances between masts 5) being unchanged compared to mast distances (distance between masts 5) in straight-running overhead lines (1) (Fig. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (GB 2170160 A, provided by examiner), in view of Garfinkle (US 5,124,510 A).
Regarding claim 13, Doughty teaches the elements of claim 10, as stated above. Doughty does not explicitly teach a pantograph with a reduced vertical working range. 
However, Garfinkle (US 5,124,510 A) teaches (Fig. 1A-1B): a pantograph with a reduced vertical working range (col. 6, lines 34-38). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Doughty to use a vertically adjustable pantograph, as taught by Garfinkle, in order to “maintain contact with the overhead conductor regardless of the stagger of the overhead conductor” (Garfinkle, col. 4, lines 1-3). 
A reduced vertical working range is given its broadest reasonable interpretation and has been construed as a vertically adjustable pantograph. The working range of Garfinkle’s pantograph can be vertically adjusted (col. 6, lines 34-38).
Regarding claim 14, Doughty teaches the elements of claim 10, as stated above. Doughty does not explicitly teach a pantograph with a reduced horizontal working range. 
However, Garfinkle (US 5,124,510 A) teaches (Fig. 1A-1B): a pantograph with a reduced horizontal working range (col. 3, line 65 – col. 4, line 6). 

A reduced horizontal working range is given its broadest reasonable interpretation and has been construed as a horizontally adjustable pantograph. The working range of Garfinkle’s pantograph can be horizontally adjusted (col. 3, line 65 – col. 4, line 6).
Regarding claim 15, Doughty teaches the elements of claim 10, as stated above. Doughty does not explicitly teach said pantograph of said electrified transport vehicle has at least one of a reduced vertical or horizontal working range, and said pantograph of said electrified transport vehicle assumes an invariable position in at least one of a lateral or a vertical direction. 
However, Garfinkle (US 5,124,510 A) teaches (Fig. 1A-1B): a pantograph has at least one of a reduced vertical or horizontal working range (col. 3, line 65 – col. 4, line 6), and said pantograph assumes an invariable position in at least one of a lateral or a vertical direction (col. 4, lines 41-45). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Doughty to use an adjustable pantograph that can be invariable in a lateral direction, as taught by Garfinkle, in order to “maintain contact with the overhead conductor regardless of the stagger of the overhead conductor” (Garfinkle, col. 4, lines 1-3) and preclude a lateral displacement, thereby allowing the pantograph to operate as a conventional pantograph (Garfinkle, col. 4, lines 41-45). 
A reduced working range is given its broadest reasonable interpretation and has been construed as an adjustable pantograph. The working range of Garfinkle’s pantograph can be vertically and horizontally adjusted (col. 3, line 65 – col. 4, line 6).
Regarding claim 16, Doughty teaches the elements of claim 10, as stated above. Doughty does not explicitly teach said pantograph of said electrified transport vehicle has at least one of a reduced vertical or horizontal working range, and said pantograph of said electrified transport vehicle has at least one of a passive air spring system or a passive mechanical spring system for vertical position adjustment
However, Garfinkle (US 5,124,510 A) teaches (Fig. 1A-1B): a pantograph has at least one of a reduced vertical or horizontal working range (col. 3, line 65 – col. 4, line 6), and said pantograph has at least one of a passive air spring system or a passive mechanical spring system (35) for vertical position adjustment (col. 7, lines 19-27). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Doughty to use an adjustable pantograph with a passive mechanical spring system as taught by Garfinkle, in order to “maintain contact with the overhead conductor regardless of the stagger of the overhead conductor” (Garfinkle, col. 4, lines 1-3) and impose a tension force on the collector head for maintaining contact. 
A reduced working range is given its broadest reasonable interpretation and has been construed as an adjustable pantograph. The working range of Garfinkle’s pantograph can be vertically and horizontally adjusted (col. 3, line 65 – col. 4, line 6).
Regarding claim 17, Doughty teaches the elements of claim 10, as stated above. Doughty does not explicitly teach said pantograph of said electrified transport vehicle assumes an invariable position in at least one of a lateral or a vertical direction, and said pantograph of said electrified transport vehicle has at least one of a passive air spring system or a passive mechanical spring system for vertical position adjustment
However, Garfinkle (US 5,124,510 A) teaches (Fig. 1A-1B): a pantograph assuming an invariable position in at least one of a lateral or a vertical direction (col. 4, lines 41-45), and said pantograph has at 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Doughty to use an adjustable pantograph assuming an invariable position and a passive mechanical spring system, as taught by Garfinkle, in order to “preclude a lateral displacement, thereby allowing the pantograph to operate as a conventional pantograph (Garfinkle, col. 4, lines 41-45) and impose a tension force on the collector head for maintaining collector contact.
Regarding the instant claimed steps of method claim 19, note that the operation of the prior structure inherently requires the method steps as claimed.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (GB 2170160 A, provided by examiner), in view of Kang (KR 20170033520 A, provided with translation).
Regarding claim 18, Doughty teaches the elements of claim 10, as stated above. Doughty does not explicitly teach said electrified transport vehicle has an automatic switching device for changing an energy supply of said electrified transport vehicle, said automatic switching device being triggered when said pantograph of said electrified transport vehicle no longer has a secure contact with said contact wire.
However, Kang (KR 20170033520 A, provided with translation) teaches (Fig. 1-2): an automatic switching device (para. 0034 and para. 0042, lines 320-322) for changing an energy supply (batteries 400 and 410) of an electrified transport vehicle (Fig. 1), said automatic switching device being triggered when said pantograph of said electrified transport vehicle no longer has a secure contact with said contact wire (para. 0042, lines 320-322). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Doughty to automatically change the energy supply of the vehicle when the contact to a contact wire is lost, as taught by Kang, in order to ensure the operation of the vehicle when . 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3829630-A: Teaches messenger wire 1 (FIGS. 1 to 3) which is suspended by means of suspension insulators 2 from brackets 3 (or any other suitable supporting means) mounted on towers 4 and 5; In each span confined between the towers 4 and 5, rigidly secured by one end to the messenger wire 1 are links 6 and 6' made in the form of rigid rods; By the other end, the links 6 and 6' are connected to respective hangers 7 and 7' coupled to a contact element 8. 
US-4029182-A: Teaches overhead electric traction systems of the kind in which an overhead contact wire is suspended at spaced intervals along its length from one or more than one catenary or auxiliary wire (hereinafter referred to as catenary wires) and in which current is collected from the overhead contact wire by means of a current collector of the kind comprising a shoe or bar which extends transversely of the contact wire; a spring-loaded pantograph mechanism mounted on the roof of a vehicle. 
US-20150352959-A1: Teaches reduced lateral displacement of pantograph. 
US-9643495-B2: Teaches a pantograph of an electrified transport vehicle which has a reduced vertical working range. 
US-10023074-B2: Teaches (Fig. 6): the pantograph assembly 15 can, by way of a non-illustrated lifting device, be raised and lowered between a lower resting position in which the current collector 13 is positioned above the driver cab 11 and an upper working position in which the contact strips 16 make contact with the contact wires 21; in addition the support arms 14 are 
GB-293213-A: Teaches the clamps and dropper wires which connect the live wire of an electric railway to its supporting cable are so constructed and arranged as to enable the height and tension of the live wire to be adjusted (before the clamps are secured firmly).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617